Exhibit 10.3

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the "Agreement") is entered into as
of  November 19, 2015 (the "Effective Date"), by and between Michael D. Grubbs
("Executive") and TRI Pointe Group, Inc.  (the "Company").

Whereas, Executive is currently employed by Company as its Chief Financial
Officer and Treasurer, and Company desires to have Executive's employment
continue in such capacity, and Executive desires to continue to serve in such
capacity, pursuant to the terms and conditions set forth in this Agreement.

Now, Therefore, in consideration of the mutual promises and covenants contained
herein, it is hereby agreed by and between the parties hereto as follows:

ARTICLE I
DEFINITIONS

For purposes of the Agreement, the following terms are defined as follows:

1.1."Board" means the Board of Directors of the Company.

1.2."Cause" means any of the following events:  (i) Executive's willful failure
to follow the reasonable and lawful directions of the Board; (ii) conviction of
a felony (or a plea of guilty or nolo contendere by the Executive to a felony);
(iii) acts of fraud, dishonesty or misappropriation committed by the Executive
and intended to result in substantial personal enrichment at the expense of the
Company; (iv) willful misconduct by the Executive in the performance of the
Executive's material duties required by this Agreement which is likely to
materially damage the financial position or reputation of the Company; or (v) a
material breach of this Agreement.  The foregoing is an exclusive list of the
acts or omissions that shall be considered "Cause" provided, however, with
respect to the acts or omissions set forth in clauses (i), (iii), (iv) and
(v) above, (x) the Board shall provide the Executive with 30 days advance
written notice detailing the basis for the termination of employment for Cause,
(y) during the 30 day period after the Executive has received such notice, the
Executive shall have an opportunity to cure such alleged Cause events and to
present his case to the full Board (with the assistance of his own counsel)
before any termination for Cause is finalized by a vote of a majority of the
Board and (z) the Executive shall continue to receive the compensation and
benefits provided by this Agreement during the 30 day cure period; provided,
further, no act or failure to act of Executive shall be willful or intentional
if performed in good faith with the reasonable belief that the action or
inaction was in the best interest of the Company.

1.3."Change in Control" means (i) the acquisition, other than from the Company,
by any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1986, as amended (the "Exchange
Act")) of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of 35% or more of either the then outstanding shares of
Common Stock of the Company or the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors, but excluding, for this purpose, any such acquisition by the Company
or any of its Subsidiaries, or any employee benefit plan (or related trust) of
the Company or its Subsidiaries,

 

--------------------------------------------------------------------------------

 

or any entity with respect to which, following such acquisition, more than 65%
of, respectively, the then outstanding equity of such entity and the combined
voting power of the then outstanding voting equity of such entity entitled to
vote generally in the election of all or substantially all of the members of
such entity's governing body is then beneficially owned, directly or indirectly,
by the individuals and entities who were the beneficial owners, respectively, of
the Common Stock and voting securities of the Company immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the then outstanding shares of Common Stock of the
Company or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors, as the
case may be; or (ii) the consummation of a reorganization, merger or
consolidation of the Company, in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Common Stock and voting securities of the Company
immediately prior to such reorganization, merger or consolidation do not,
following such reorganization, merger or consolidation, beneficially own,
directly or indirectly, more than 60% of, respectively, the then outstanding
shares of Common Stock and the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors, as
the case may be, of the corporation resulting from such reorganization, merger
or consolidation; or (iii) a complete liquidation or dissolution of the Company
or the sale or other disposition of all or substantially all of the assets of
the Company. 

Notwithstanding the foregoing, (i) any bona fide primary or secondary public
offering shall not constitute a Change in Control and (ii) if a Change in
Control constitutes a payment event with respect to any payment or benefit that
provides for the deferral of compensation and is subject to Section 409A, the
Change in Control transaction or event with respect to such payment or benefit
must also constitute a "change in control event," as defined in Treasury
Regulation §1.409A-3(i)(5) to the extent required by Section 409A.

1.4."COBRA" means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

1.5."Code" means the Internal Revenue Code of 1986, as amended.

1.6."Company" means TRI Pointe Group, Inc. or any successor thereto.

1.7."Covered Termination" means (a) an Involuntary Termination Without Cause or
(b) a voluntary termination for Good Reason.  For the avoidance of doubt,
neither (i) the termination of Executive's employment as a result of Executive's
death or Disability nor (ii) the expiration of this Agreement due to non-renewal
pursuant to the terms of Section 2.2 of this Agreement will be deemed to be a
Covered Termination.

1.8."Disability" shall mean a termination of Executive's employment due to
Executive's absence from Executive's duties with the Company on a full-time
basis for at least 180 consecutive days as a result of Executive's incapacity
due to physical or mental illness which is determined to be total and permanent
by a physician selected by the Company or its insurers.

1.9."Good Reason" means any of the following are undertaken without Executive's
prior written consent:  (a) a material diminution in Executive's authority,
duties, or responsibilities

 

--------------------------------------------------------------------------------

 

which substantially reduces the nature or character of Executive's position with
the Company; (b) a reduction by the Company of Executive's base salary as in
effect immediately prior to such reduction; (c) a material reduction by the
Company of Executive's Target Bonus as in effect immediately prior to such
reduction; (d) relocation of Executive's principal office (defined as a
relocation of Executive's principal office to a location that increases
Executive's one-way commute by more than fifty (50) miles), provided, that, for
the avoidance of doubt, reasonable required travel by Executive on the Company's
business shall not constitute a relocation; or (e) any material breach by the
Company of any provision of this Agreement.  Notwithstanding the foregoing,
Executive's resignation shall not constitute a resignation for "Good Reason" as
a result of any event described in the preceding sentence unless (A) Executive
provides written notice thereof to the Company within thirty (30) days after the
first occurrence of such event, (B) to the extent correctable, the Company fails
to remedy such circumstance or event within thirty (30) days following the
Company's receipt of such written notice and (C) the effective date of
Executive's resignation for "Good Reason" is not later than ninety (90) days
after the initial existence of the circumstances constituting Good Reason. 

1.10."Involuntary Termination Without Cause" means Executive's dismissal or
discharge by the Company other than for Cause.  

1.11."Section 409A" means Section 409A of the Code and the Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the Effective Date.

1.12."Separation from Service" means Executive's termination of employment
constitutes a "separation from service" within the meaning of Treasury
Regulation Section 1.409A-1(h).

ARTICLE II
EMPLOYMENT BY THE COMPANY

2.1.Position and Duties.  Subject to terms set forth herein, Executive shall
continue to serve in an executive capacity and shall continue to perform such
duties as are customarily associated with the position of Chief Financial
Officer and Treasurer and such other duties as are assigned to Executive by the
Board.  During the term of Executive's employment with the Company, Executive
will devote Executive's best efforts and substantially all of Executive's
business time and attention (except for vacation periods and reasonable periods
of illness or other incapacities permitted by the Company's general employment
policies or as otherwise set forth in this Agreement) to the business of the
Company.  

2.2.Term.  The initial term of this Agreement shall commence on the Effective
Date and shall terminate on the earlier of (i) the third anniversary of the
Effective Date and (ii) the termination of Executive's employment under this
Agreement.  On the third anniversary of the Effective Date and each annual
anniversary of such date thereafter (in either case, provided Executive's
employment has not been terminated under this Agreement prior thereto), this
Agreement shall automatically be extended for one additional year unless either
Executive or the Company gives written notice of non-renewal to the other at
least 60 days prior to the automatic extension date.  If a Change in Control
occurs during the initial or an extended term of this Agreement, the term of
this Agreement shall, notwithstanding anything to the contrary in this

 

--------------------------------------------------------------------------------

 

Agreement, continue in effect for a period of not less than eighteen (18) months
beyond the month in which the Change in Control occurred.  The period from the
Effective Date until the earlier of (i) termination of Executive's employment
under this Agreement and (ii) the expiration of this Agreement due to
non-renewal pursuant to this Section 2.2 is referred to as the "Term."   

2.3.Employment at Will.  Both the Company and Executive shall have the right to
terminate Executive's employment with the Company at any time, with or without
cause, and with or without prior notice.  Upon certain terminations of
Executive's employment with the Company, Executive may become eligible to
receive the severance benefits provided in Article IV of this Agreement.

2.4.Employment Policies.  The employment relationship between the parties shall
also be governed by the general employment policies and practices of the
Company, including those relating to protection of confidential information and
assignment of inventions, except that when the terms of this Agreement differ
from or are in conflict with the Company's general employment policies or
practices, this Agreement shall control.

ARTICLE III
COMPENSATION

3.1.Base Salary.  As of the Effective Date, Executive shall receive for services
to be rendered hereunder an annual base salary of $500,000 ("Base Salary"),
payable on the regular payroll dates of the Company (but no less often than
monthly), subject to increase in the sole discretion of the Board or a committee
of the Board.

3.2.Annual Bonus.  For each calendar year ending during the term of Executive's
employment, Executive shall be eligible to receive an annual performance bonus
(the "Annual Bonus") targeted at one-hundred and ten percent (110%) of Base
Salary (the "Target Bonus"), on such terms and conditions determined by the
Board or a committee of the Board.  The actual amount of any Annual Bonus (if
any) will be determined in the discretion of the Board or a committee of the
Board and will be (a) subject to achievement of any applicable bonus objectives
and/or conditions determined by the Board or a committee of the Board,
(b) subject to Executive's continued employment with the Company through the
date the Annual Bonus is paid, which shall be at the same time as bonuses other
Company executives are paid related annual bonuses generally, but in no event
later than March 15th of the year following the year to which such Annual Bonus
relates.

3.3.Standard Company Benefits.  During the Term, Executive shall be entitled to
all rights and benefits for which Executive is eligible under the terms and
conditions of the standard Company benefits and compensation practices that may
be in effect from time to time and are provided by the Company to its executive
employees generally, as well as any additional benefits provided to Executive
consistent with past practice.  Notwithstanding the foregoing, this Section 3.3
shall not create or be deemed to create any obligation on the part of the
Company to adopt or maintain any benefits or compensation practices at any time.

3.4.Paid Time Off.  During the Term, Executive shall be entitled to such periods
of paid time off ("PTO") each year as provided from time to time under the
Company's PTO policy and

 

--------------------------------------------------------------------------------

 

as otherwise provided for executive officers, as it may be amended from time to
time, but notwithstanding anything to the contrary in this Agreement, Executive
shall be entitled to a minimum of twenty (20) vacation days per year (prorated
for any partial year). 

3.5.Equity Awards.  Executive will be eligible to receive stock options and
other equity incentive grants as determined by the Board or a committee of the
Board in its sole discretion.

ARTICLE IV
SEVERANCE AND CHANGE IN CONTROL BENEFITS

4.1.Severance Benefits.  Upon Executive's termination of employment, Executive
shall receive any accrued but unpaid Base Salary and other accrued and unpaid
compensation, including any accrued but unpaid vacation and Annual Bonus that
has been earned with respect to any calendar year ending prior to Executive's
termination date, but remains unpaid as of the date of the termination.  If the
termination is due to a Covered Termination, provided that Executive delivers an
effective general release of all claims against the Company and its affiliates
in a form acceptable to the Company (a "Release of Claims") that becomes
effective and irrevocable within sixty (60) days following the Covered
Termination, Executive shall be entitled to receive the severance benefits
described in Section 4.1(a) or (b), as applicable.  If the termination is due to
Executive's death or Disability, provided that Executive (or Executive's
beneficiaries or estate) delivers an effective Release of Claims that becomes
effective and irrevocable within sixty (60) days following such termination of
employment, Executive shall be entitled to receive the severance benefits
described in Section 4.1(c).  

(a)Covered Termination Not Related to a Change in Control.  If Executive's
employment terminates due to a Covered Termination which occurs prior to a
Change in Control or more than eighteen (18) months after a Change in Control,
Executive shall receive the following:

(i)An amount equal to 1.5 times the sum of (i) Executive's Base Salary at the
rate in effect (or required to be in effect before any diminution that is the
basis of Executive's termination for Good Reason) at the time of Executive's
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive's termination of employment and (B) Executive's target annual
bonus for the year in which the date of Executive's termination of employment
occurs, payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.

(ii)If Executive elects to receive continued healthcare coverage pursuant to the
provisions of COBRA, the Company shall directly pay, or reimburse Executive for,
the premium for Executive and Executive's covered dependents through the earlier
of (i) the eighteen (18) month anniversary of the date of Executive's
termination of employment and (ii) the date Executive and Executive's covered
dependents, if any, become eligible for healthcare coverage under another
employer's plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under

 

--------------------------------------------------------------------------------

 

Treasury Regulation Section 1.409A-1(a)(5), or (ii) the Company is otherwise
unable to continue to cover Executive under its group health plans without
penalty under applicable law (including without limitation, Section 2716 of the
Public Health Service Act), then, in either case, an amount equal to each
remaining Company subsidy shall thereafter be paid to Executive in substantially
equal monthly installments.  After the Company ceases to pay premiums pursuant
to this Section 4.1(a)(ii), Executive may, if eligible, elect to continue
healthcare coverage at Executive's expense in accordance the provisions of
COBRA. 

(b)Covered Termination Related to a Change in Control.  If Executive's
employment terminates due to a Covered Termination that occurs during the
eighteen (18) month period commencing on a Change in Control, Executive shall
receive the following:

(i)An amount equal to 2.5 times the sum of (i) Executive's Base Salary at the
rate in effect (or required to be in effect before any diminution that is the
basis of Executive's termination for Good Reason) at the time of Executive's
termination of employment and (ii) the greater of (A) the average of the annual
cash bonuses received by Executive for the two fiscal years ending before the
date of Executive's termination of employment and (B) Executive's target annual
bonus for the year in which the date of Executive's termination of employment
occurs, payable in a lump sum payment, less applicable withholdings, as soon as
administratively practicable following the date on which the Release of Claims
becomes effective and, in any event, no later than the sixtieth (60th) day
following the date of the Covered Termination.

(ii)If Executive elects to receive continued healthcare coverage pursuant to the
provisions of COBRA, the Company shall directly pay, or reimburse Executive for,
the premium for Executive and Executive's covered dependents through the earlier
of (i) the eighteen (18) month anniversary of the date of Executive's
termination of employment and (ii) the date Executive and Executive's covered
dependents, if any, become eligible for healthcare coverage under another
employer's plan(s).  Notwithstanding the foregoing, (i) if any plan pursuant to
which such benefits are provided is not, or ceases prior to the expiration of
the period of continuation coverage to be, exempt from the application of
Section 409A of the Code under Treasury Regulation Section 1.409A-1(a)(5), or
(ii) the Company is otherwise unable to continue to cover Executive under its
group health plans without penalty under applicable law (including without
limitation, Section 2716 of the Public Health Service Act), then, in either
case, an amount equal to each remaining Company subsidy shall thereafter be paid
to Executive in substantially equal monthly installments.  After the Company
ceases to pay premiums pursuant to this Section 4.1(b)(ii), Executive may, if
eligible, elect to continue healthcare coverage at Executive's expense in
accordance the provisions of COBRA.

If there is a dispute as to whether grounds triggering termination with or
without Cause or resignation with or without Good Reason have occurred, in each
case in connection with a Change in Control, then any fees and expenses arising
from the resolution of such dispute (including any reasonably incurred
attorneys' fees and expenses of Executive) shall be paid by the Company or its
successor, as the case may be; provided, that Executive shall reimburse the
Company on a net after-tax basis to cover expenses incurred by Executive for
claims brought by Executive that are judicially determined to be frivolous or
advanced in bad faith.

 

--------------------------------------------------------------------------------

 

(c)Termination Due to Death or Disability.  In the event that Executive's
employment is terminated at any time due to Executive's death or Disability,
Executive (or Executive's beneficiaries or estate) shall be entitled to receive
a pro-rata portion of Executive's Annual Bonus for the fiscal year in which
Executive's termination occurs based on actual results for such year (determined
by multiplying the amount of the Annual Bonus which would be due for the full
fiscal year by a fraction, the numerator of which is the number of days during
the fiscal year of termination that Executive is employed by the Company and the
denominator of which is 365) payable at the same time bonuses for such year are
paid to other senior executives of the Company.   

4.2.280G Provisions.  Notwithstanding anything in this Agreement to the
contrary, if any payment or distribution Executive would receive pursuant to
this Agreement or otherwise ("Payment") would (a) constitute a "parachute
payment" within the meaning of Section 280G of the Code, and (b) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
"Excise Tax"), then such Payment shall either be (i) delivered in full, or
(ii) delivered as to such lesser extent which would result in no portion of such
Payment being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
largest payment, notwithstanding that all or some portion the Payment may be
taxable under Section 4999 of the Code.  The accounting firm engaged by the
Company for general audit purposes as of the day prior to the effective date of
the Change in Control shall perform the foregoing calculations.  The Company
shall bear all expenses with respect to the determinations by such accounting
firm required to be made hereunder.  The accounting firm shall provide its
calculations to the Company and Executive within fifteen (15) calendar days
after the date on which Executive's right to a Payment is triggered (if
requested at that time by the Company or Executive) or such other time as
requested by the Company or Executive.  Any good faith determinations of the
accounting firm made hereunder shall be final, binding and conclusive upon the
Company and Executive.  Any reduction in payments and/or benefits pursuant to
this Section 4.2 will occur in the following order:  (1) reduction of cash
payments; (2) cancellation of accelerated vesting of equity awards other than
stock options; (3) cancellation of accelerated vesting of stock options; and
(4) reduction of other benefits payable to Executive.

4.3.Section 409A.

(a)Notwithstanding any provision to the contrary in this Agreement, if Executive
is deemed at the time of his Separation from Service to be a "specified
employee" for purposes of Section 409A(a)(2)(B)(i) of the Code, to the extent
delayed commencement of any portion of the benefits to which Executive is
entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code which would subject
Executive to a tax obligation under Section 409A of the Code, such portion of
Executive's benefits shall not be provided to Executive prior to the earlier of
(i) the expiration of the six- month period measured from the date of the
Executive's Separation from Service or (ii) the date of Executive's death.  Upon
the expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all
payments deferred pursuant to this Section 4.3(a) shall be paid in a lump sum to
Executive, and any remaining payments due under the Agreement shall be paid as
otherwise provided herein.

 

--------------------------------------------------------------------------------

 

(b)Any reimbursements payable to Executive pursuant to the Agreement shall be
paid to Executive no later than 30 days after Executive provides the Company
with a written request for reimbursement, and to the extent that any such
reimbursements are deemed to constitute "nonqualified deferred compensation"
within the meaning of Section 409A of the Code (i) such amounts shall be paid or
reimbursed to Executive promptly, but in no event later than December 31 of the
year following the year in which the expense is incurred, (ii) the amount of any
such payments eligible for reimbursement in one year shall not affect the
payments or expenses that are eligible for payment or reimbursement in any other
taxable year, and (iii) Executive's right to such payments or reimbursement
shall not be subject to liquidation or exchange for any other benefit. 

(c)For purposes of Section 409A of the Code (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive's right
to receive installment payments under the Agreement shall be treated as a right
to receive a series of separate payments and, accordingly, each installment
payment hereunder shall at all times be considered a separate and distinct
payment.

4.4.Mitigation.  Executive shall not be required to mitigate damages or the
amount of any payment provided under this Agreement by seeking other employment
or otherwise, nor shall the amount of any payment provided for under this
Agreement be reduced by any compensation earned by Executive as a result of
employment by another employer or by any retirement benefits received by
Executive after the date of the Covered Termination, or otherwise.

4.5.Equity Coordination.  For the avoidance of doubt, all equity awards,
including stock options, restricted stock units and other equity-based
compensation granted by the Company to Executive under the Company's
equity-based compensation plans shall be subject to the terms of such plans and
Executive's equity award agreements with respect thereto.

ARTICLE V
PROPRIETARY INFORMATION OBLIGATIONS

5.1.Agreement.  All Company Innovations shall be the sole and exclusive property
of the Company without further compensation and are "works made for hire" as
that term is defined under the United States copyright laws.  Executive shall
promptly notify the Company of any Company Innovations that Executive solely or
jointly Creates.  "Company Innovations" means all Innovations, and any
associated intellectual property rights, which Executive may solely or jointly
Create, during Executive's employment with the Company, which (i) relate, at the
time Created, to the Company's business or actual or demonstrably anticipated
research or development, or (ii) were developed on any amount of the Company's
time or with the use of any of the Company's equipment, supplies, facilities or
trade secret information, or (iii) resulted from any work Executive performed
for the Company.  Executive is notified that Company Innovations does not
include any Innovation which qualifies fully under the provisions of California
Labor Code Section 2870.  "Create" means to create, conceive, reduce to
practice, derive, develop or make.  "Innovations" means processes, machines,
manufactures, compositions of matter, improvements, inventions (whether or not
protectable under patent laws), works of authorship, information fixed in any
tangible medium of expression (whether or not protectable under copyright laws),
mask works, trademarks, trade names, trade dress, trade

 

--------------------------------------------------------------------------------

 

secrets, know-how, ideas (whether or not protectable under trade secret laws),
and other subject matter protectable under patent, copyright, moral rights, mask
work, trademark, trade secret or other laws regarding proprietary rights,
including new or useful art, combinations, discoveries, formulae, manufacturing
techniques, technical developments, discoveries, artwork, software and
designs.  Executive hereby assigns (and will assign) to the Company all Company
Innovations.  Executive shall perform (at the Company's expense), during and
after Executive's employment, all acts reasonably deemed necessary or desirable
by the Company to assist the Company in obtaining and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations.  Such acts may include execution of documents and assistance or
cooperation (i) in the filing, prosecution, registration, and memorialization of
assignment of patent, copyright, mask work or other applications, (ii) in the
enforcement of any applicable Proprietary Rights, and (iii) in other legal
proceedings related to the Company's Innovations.  "Proprietary Rights" means
patents, copyrights, mask work, moral rights, trade secrets and other
proprietary rights.  No provision in this Agreement is intended to require
Executive to assign or offer to assign any of Executive's rights in any
invention for which Executive can establish that no trade secret information of
the Company were used, and which was developed on Executive's own time, unless
the invention relates to the Company's actual or demonstrably anticipated
research or development, or the invention results from any work performed by
Executive for the Company. 

5.2.Remedies.  Executive's duties under this Article V shall survive termination
of Executive's employment with the Company and the termination of this
Agreement.  Executive acknowledges that a remedy at law for any breach or
threatened breach by Executive of Article V, as well as Executive's obligations
pursuant to Section 6.2 and Article VII below, would be inadequate, and
Executive therefore agrees that the Company shall be entitled to seek injunctive
relief in case of any such breach or threatened breach.

ARTICLE VI
OUTSIDE ACTIVITIES

6.1.Other Activities.

(a)Except as otherwise provided in Section 6.1(b), Executive shall not, during
the term of this Agreement undertake or engage in any other employment,
occupation or business enterprise, other than ones in which Executive is a
passive investor, unless he obtains the prior written consent of the Board.

(b)Executive may engage in civic and not-for-profit activities so long as such
activities do not materially interfere with the performance of Executive's
duties hereunder.  In addition, subject to Executive providing prior written
notice to the Board, Executive shall be allowed to serve as a member of the
board of directors of one (1) other for-profit entity at any time during the
term of this Agreement, so long as such service does not materially interfere
with the performance of Executive's duties hereunder; provided, however, that
the Board, in its discretion, may require that Executive resign from such
director position if it determines that such resignation would be in the best
interests of the Company.

 

--------------------------------------------------------------------------------

 

6.2.Competition/Investments.  During the term of Executive's employment by the
Company and for a period of one (1) year following Executive's termination of
employment for any reason, Executive shall not (except on behalf of the Company)
directly or indirectly, whether as an officer, director, stockholder, partner,
proprietor, associate, representative, consultant, or in any capacity whatsoever
engage in, become financially interested in, be employed by or have any business
connection with any other person, corporation, firm, partnership or other entity
whatsoever which are known by Executive to compete directly with the Company,
throughout the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that anything above to the
contrary notwithstanding, Executive may own, as a passive investor, securities
of any competitor corporation, so long as Executive's direct holdings in any one
such corporation do not, in the aggregate, constitute more than 1% of the voting
stock of such corporation.  The provisions of this Section 6.2 shall survive the
termination of Executive's employment with the Company and shall be fully
enforceable thereafter.  If it is determined by a court of competent
jurisdiction in any state that any restriction in this Section 6.2 is excessive
in duration or scope or is unreasonable or unenforceable under the laws of that
state, it is the intention of the parties that such restriction may be modified
or amended by the court to render it enforceable to the maximum extent permitted
by the law of that state.  Company and Executive understand that the
post-employment restrictive covenants under this Section 6.2 do not apply and
will not be enforced in California or other states where such restrictive
covenants are not permitted. 

ARTICLE VII
NONINTERFERENCE

Executive shall not during the term of Executive's employment by the Company and
for a period of one (1) year following Executive's termination of employment for
any reason, either on Executive's own account or jointly with or as a manager,
agent, officer, employee, consultant, partner, joint venturer, owner or
stockholder or otherwise on behalf of any other person, firm or corporation,
directly or indirectly solicit, induce attempt to solicit any of (i) its
customers or clients to terminate their relationship with the Company or to
cease purchasing services or products from the Company or (ii) its officers or
employees or offer employment to any person who is an officer or employee of the
Company; provided, however, that a general advertisement to which an employee of
the Company responds shall in no event be deemed to result in a breach of this
Article VII.  

Executive agrees not to harass or disparage the Company or its employees,
clients, directors or agents, and the Company hereby agrees not to, and to
instruct its officers and directors not to, harass or disparage Executive;
provided, however, that nothing in this Agreement shall restrict Executive or
the Company from making truthful statements (a) when required by law, subpoena,
court order or the like; (b) when requested by a governmental, regulatory, or
similar body or entity; (c) in confidence to a professional advisor for the
purpose of securing professional advice; or (d) in the course of performing his
duties during the Term.

The provisions of this Article VII shall survive the termination of Executive's
employment with the Company and shall be fully enforceable thereafter.  If it is
determined by a court of competent jurisdiction in any state that any
restriction in this Article VII is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the

 

--------------------------------------------------------------------------------

 

parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by the law of that state.

ARTICLE VIII
GENERAL PROVISIONS

8.1.Notices.  Any notices provided hereunder must be in writing and shall be
deemed effective upon the earlier of personal delivery (including personal
delivery by facsimile) or the third day after mailing by first class mail, to
the Company at its primary office location and to Executive at Executive's
address as listed on the Company's books and records.

8.2.Tax Withholding.  Executive acknowledges that all amounts and benefits
payable under this Agreement are subject to deduction and withholding to the
extent required by applicable law.

8.3.Severability.  Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

8.4.Waiver.  If either party should waive any breach of any provisions of this
Agreement, they shall not thereby be deemed to have waived any preceding or
succeeding breach of the same or any other provision of this Agreement.

8.5.Complete Agreement.  This Agreement, together with the Indemnification
Agreement between the Company and Executive, dated as of January 30, 2013, as
amended, constitute the entire agreement between Executive and the Company and
is the complete, final, and exclusive embodiment of their agreement with regard
to this subject matter, and will supersede all prior agreements, understandings,
discussions, negotiations and undertakings, whether written or oral, between the
parties with respect to the subject matter hereof, including, without
limitation, the Amended and Restated Senior Officer Employment Agreement by and
between TRI Pointe Homes, Inc. and Executive dated January 30, 2013, any offer
letter agreement or promise of change in control or severance protection.  This
Agreement is entered into without reliance on any promise or representation
other than those expressly contained herein or therein, and cannot be modified
or amended except in a writing signed by a duly-authorized officer of the
Company and Executive.

8.6.Counterparts.  This Agreement may be executed in separate counterparts, any
one of which need not contain signatures of more than one party, but all of
which taken together will constitute one and the same Agreement.

8.7.Headings.  The headings of the sections hereof are inserted for convenience
only and shall not be deemed to constitute a part hereof nor to affect the
meaning thereof.

 

--------------------------------------------------------------------------------

 

8.8.Successors and Assigns.  This Agreement is intended to bind and inure to the
benefit of and be enforceable by Executive and the Company, and their respective
successors, assigns, heirs, executors and administrators, except that Executive
may not assign his rights or delegate his duties or obligations hereunder
without the prior written consent of the Company. 

8.9.Arbitration.  Unless otherwise prohibited by law or specified below, all
disputes, claims and causes of action, in law or equity, arising from or
relating to this Agreement or its enforcement, performance, breach, or
interpretation (each, a "Claim") shall be resolved solely and exclusively by
final and binding arbitration held in Orange County, California through Judicial
Arbitration & Mediation Services ("JAMS") in conformity with the then-existing
JAMS employment arbitration rules and California law.  The arbitrator
shall:  (a) provide adequate discovery for the resolution of the dispute; and
(b) issue a written arbitration decision, to include the arbitrator's essential
findings and conclusions and a statement of the award.  However, nothing in this
section is intended to prevent either party from obtaining injunctive relief in
court to prevent irreparable harm pending the conclusion of any such
arbitration.  The Company shall bear the costs of any such
arbitration.  Executive and the Company understand that by agreement to
arbitrate any Claim pursuant to this Section 8.9, they will not have the right
to have any Claim decided by a jury or a court, but shall instead have any Claim
decided through arbitration.  Executive and the Company waive any constitutional
or other right to bring claims covered by this Agreement other than in their
individual capacities.  Except as may be prohibited by applicable law, the
foregoing waiver includes the ability to assert claims as a plaintiff or class
member in any purported class or representative proceeding.  

8.10.Executive Acknowledgement.  Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

8.11.Choice of Law.  All questions concerning the construction, validity and
interpretation of this Agreement will be governed by the law of the State of
California without regard to the conflicts of law provisions thereof.

[Signature page follows]




 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties have executed this Agreement as of the date
first written above.

TRI POINTE GROUP, INC.

By: /s/ Douglas F. Bauer
      Douglas F. Bauer

Title: Chief Executive Officer

Accepted and Agreed:

/s/ Michael D. Grubbs
Michael D. Grubbs

 